    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -------------------------------------X
    C.C.M.S. d/b/a Community Counseling
    and Mediation Services,

                   Plaintiff,

              - against –

    OXFORD REALTY & HOLDINGS LLC, WEST
                                                   MEMORANDUM AND ORDER
    27TH STREET REALTY, INC., MARC
    PATURET, JOSEPH GRILL, MAXIME TOUTON,           20 Civ. 3429 (NRB)
    F. MICHAEL CONTE, NIGEL SHAMASH, and
    other similarly situated BOARD MEMBERS
    OF WEST 27TH STREET REALTY, INC.,

                   Defendants.

    -------------------------------------X
    NAOMI REICE BUCHWALD
    UNITED STATES DISTRICT JUDGE

       Plaintiff C.C.M.S. brought suit against defendants Oxford

Realty & Holdings, LLC, (“Oxford Realty”) and West 27th Street

Realty, Inc. (“West 27th Realty”) and its board members Marc

Paturet, Joseph Grill, Maxime Touton, F. Michael Conte, Nigel

Shamash,1 and other similarly situated board members, alleging that

their refusal to sublet an office space located on the 8th floor

of 129 West 27th Street in New York, N.Y. (the “Premises”) was the

result of race-based discrimination in violation of 42 U.S.C. §§

1981 and 1982.     Defendants Oxford Realty and its agent, Shamash

(together, the “Oxford Defendants”) moved to dismiss C.C.M.S.’s


1     We note that counsel for Oxford Realty and Shamash stated on the record
to this Court and in their briefing that Shamash is not a member of the board
of West 27th Realty.
claims as against them.           In response to the Oxford Defendant’s

motion, C.C.M.S. moved to amend its complaint.             For the following

reasons, the Oxford Defendants’ motion to dismiss is granted and

C.C.M.S.’s motion to amend is denied.

                                  BACKGROUND

      1. Factual Allegations

      C.C.M.S. is a not-for-profit organization based in New York,

which provides social services to its patients to address mental

illness   and   substance     and   alcohol     abuse.     Proposed    Amended

Complaint, ECF No. 37, Ex. A (“PAC”) ¶ 4.2            West 27th Realty owns

the building located at 129 West 27th Street in New York City,

which is operated as a commercial cooperative.              Oxford Realty is

a shareholder of West 27th Realty, owning the shares allocated to

the Premises.     Id. ¶¶ 6-7.

      In August of 2019, C.C.M.S. indicated to the Oxford Defendants

through its real estate broker, Bob King, that it was interested

in subleasing the Premises.         Id. ¶ 22.    In the same paragraph, it

is alleged on information and belief that Shamash told King that

he had the votes of the board of West 27th Realty (the “Board”) to

approve the sublease.       Id.



2     The following facts are drawn primarily from the PAC which, except as
noted below, is identical to C.C.M.S.’s original complaint. We accept these
facts as true for purposes of the Court’s ruling on the Oxford Defendants’
motion to dismiss and C.C.M.S.’s motion to amend. The Court draws all reasonable
inferences in C.C.M.S.’s favor. See Koch v. Christie’s Int’l PLC, 699 F.3d
141, 145 (2d Cir. 2012).


                                      -2-
        In November of 2019, Oxford Realty’s lawyer, Etan Harris,

presented a written proposal to C.C.M.S. to sublease the Premises,

and C.C.S.M.’s lawyer, Diana Lee, began negotiations with Harris

over the planned use of the Premises stated in the sublease.                    Id.

¶¶ 23-24.      C.C.M.S. proposed that the Premises would be used, in

part, for its “counseling programs, including but not limited to

mental health and substance abuse counseling.”                Id. ¶ 24.    Harris

replied that the planned use must be changed to delete the phrase

“substance     abuse    counseling”     –   a   sentiment    echoed   by   Oxford

Realty’s principal Saul Tawil.              Id. ¶¶ 24-25.        On November 26,

2019, C.C.M.S. agreed to the deletion of the phrase “substance

abuse    counseling”     and   agreed   not     to   run   any   substance-abuse

counseling services at the site.            Id. ¶ 27.

        In   relation    to    the   permitted       use   negotiations,     Tawil

additionally     suggested      to   King     that   C.C.M.S.    could    use   the

building’s     freight    elevator.         King     allegedly    rejected      this

proposal, saying that C.C.M.S. would not want to be treated as

“second-class citizens,” and the proposal was not raised again.

Id. ¶¶ 26-27.

        After some additional back-and-forth on the language of the

sublease, focus shifted to preparing the Premises for C.C.M.S.’s

arrival.      On December 16, 2019, King sent an email to Shamash

inviting him to visit one of C.C.M.S.’s facilities to conduct due

diligence.      Id. ¶ 31.      Thereafter, C.C.M.S. was given access to


                                        -3-
the Premises for the purposes of installing and wiring telephone

lines and data and IT services.          Id. ¶ 38.

       As C.C.M.S.’s desired move-in date came closer, King emailed

Shamash on a number of occasions, including after C.C.M.S. had

been   turned   away    from    the   Premises   after   trying    to   deliver

furniture, to confirm whether the Board had approved the sublease

or whether a vote had been scheduled.            Such approval was required

to finalize the sublease, and C.C.M.S. had been aware of this

requirement from the outset.          Id. ¶¶ 39, 41, 45.     Eventually, the

Board interview was scheduled for January 14, 2020, even though

C.C.M.S.’s lease on their former location would expire on December

30, 2019.    Id. ¶¶ 47-48.

       On December 18, 2019, C.C.M.S. signed and hand-delivered the

sublease to Oxford Realty, along with a $100,000 check constituting

the security deposit and a $25,000 check for the first month’s

rent, which were cashed by Oxford Realty on December 30, 2019.

Id. ¶ 37.

       At the interview on January 14th, C.C.M.S.’s president, Emory

Brooks,     explained    that     the    Premises    would    be    used     for

“psychoanalytic treatment of children ages two to seven years old,”

and took questions from members of the Board.              Id. ¶ 54.       Board

member F. Michael Conte raised with Brooks a December 28, 2019

incident at which a mentally ill African American man had attacked

a group of people celebrating Hanukkah with a machete in Monsey,


                                        -4-
New York.     Id. ¶ 56.      Another Board member raised concerns that

C.C.M.S.’s clientele may subject the building’s owner to lawsuits

if anyone was injured by a mentally ill client of C.C.M.S., while

another Board member, Joseph Grill, suggested that his clientele

– consisting of young models – would be at risk from attack by

C.C.M.S.’s clients.       Id.

        The next day, Tawil emailed King, “[Y]our tenant[’]s rep was

an idiot,” referring to Brooks, whom C.C.M.S. notes Tawil had never

met.    Id. ¶ 60.    That same day, C.C.M.S. was informed by its broker

that the Board had rejected C.C.M.S. as a tenant.           Id. ¶¶ 60-61.

When C.C.M.S. sought the return of its security deposit and first-

month’s rent, Oxford Realty’s lawyer, Harris, informed C.C.M.S.

that the Board had rejected the sublease because Brooks had

apparently made statements at the interview that C.C.M.S. would

treat     patients   with    substance-abuse    diagnoses   or   disorders,

despite agreeing to the prohibition against such treatment in the

sublease.    Id. ¶ 63.      Oxford Realty sought to withhold $4,000 from

C.C.M.S.’s deposits to cover expenses arising from the time and

efforts spent on the sublease based upon what it called C.C.M.S.’s

“fraudulent representation.”        Id.    Brooks denied that he suggested

or implied at the interview that C.C.M.S. would be providing

substance-abuse counseling at the Premises.          Id. ¶ 66.

        2. Procedural History

        C.C.M.S. filed its initial complaint against defendants on


                                     -5-
May 1, 2020.        ECF No. 1.           On July 31, 2020, the non-moving

defendants filed their answer to the complaint, while the Oxford

Defendants filed a letter requesting a pre-motion conference to

discuss their proposed motion to dismiss.             ECF No. 31.    The Court

held a telephonic conference on September 1, 2020 during which the

Oxford Defendants were granted leave to file their motion.                    The

motion to dismiss was filed on October 12, 2020.              ECF No. 36.      On

November 12, 2020, along with its opposition to the motion,

C.C.M.S. cross-moved to amend its complaint and attached the PAC

as an exhibit.        ECF No. 37.           The PAC supplements C.C.M.S.’s

original complaint in two notable ways.              First, without alleging

additional    facts       in   support,    it   theorizes   that    the    Oxford

Defendants’ intention to close on the sublease changed after they

realized C.C.M.S. was an African American-run organization that

served a substantial number of African American clients.                  Second,

it alleges that an interview was not required before Board approval

or disapproval of the sublease and speculates that it was scheduled

at the behest of the Oxford Defendants after they no longer wished

to go forward with the sublease.            On November 27, 2020, the Oxford

Defendants filed a memorandum of law in further support of their

motion and a memorandum of law in opposition to C.C.M.S.’s motion

to amend.    ECF Nos. 42-43.

                                 LEGAL STANDARDS

     To   survive     a    motion   to    dismiss   under   Rule   12(b)(6),    a


                                          -6-
complaint must plead “enough facts to state a claim to relief that

is plausible on its face.”             Bell Atl. Corp. v. Twombly, 550 U.S.

544,   570    (2007).    “A    claim    has    facial    plausibility      when    the

plaintiff pleads factual content that allows the court to draw the

reasonable     inference       that    the    defendant     is   liable     for    the

misconduct alleged.”          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In determining whether a claim has facial plausibility, “we accept

as true all factual statements alleged in the complaint and draw

all reasonable inferences in favor of the non-moving party.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). However, that tenet “is inapplicable to legal conclusions.”

Iqbal, 556 U.S. at 678.

       In    addition,    Federal      Rule    of   Civil    Procedure      15(a)(2)

provides     that   a    court   “should       freely    give    leave    [to     amend

pleadings] when justice so requires.”                   Whether to grant leave,

however, is ultimately “within the sound discretion of the district

court,” and a district court may “deny leave for good reason,

including futility, bad faith, undue delay, or undue prejudice to

the opposing party.”          McCarthy, 482 F.3d 184 at 200.             The Court’s

inquiry into the futility of proposed amendments parallels the

analysis on a motion to dismiss pursuant to the Federal Rule of

Civil Procedure 12(b)(6).             Dougherty v. Town of N. Hempstead Bd.

of Zoning Appeals, 282 F.3d 83, 88 (2d Cir. 2002), abrogation

recognized on other grounds by Sagaponack Realty, LLC v. Vill. of


                                         -7-
Sagaponack, 778 F. App'x 63, 64 (2d Cir. 2019).     Therefore, the

Court “accept[s] as true all factual allegations in the [proposed

amended] complaint and draw[s] all reasonable inferences in favor

of the non-moving party.”   City of Providence v. BATS Glob. Mkts.,

Inc., 878 F.3d 36, 48 (2d Cir. 2017).     However, if the proposed

amended complaint does not proffer “enough facts to state a claim

for relief that is plausible on its face,” a motion for leave to

amend may be denied.   Twombly, 550 U.S. at 547.

                            DISCUSSION

     C.C.M.S. claims that each of the defendants violated its

rights under 42 U.S.C. §§ 1981 and 1982. As relevant here, section

1981 protects the rights of racial minorities from discrimination

in making and enforcing contracts, while section 1982 protects the

right to “purchase, lease, sell, hold, and convey real and personal

property.” “To establish a claim under 42 U.S.C. §§ 1981 and 1982,

a plaintiff must prove the following elements: (1) the plaintiff

is a member of a racial minority; (2) the defendant acted with the

requisite intent to discriminate based on race; and (3) the

discrimination concerned one or more of the activities enumerated

in the statute including the right to make and enforce contracts

such as a real estate contract or lease agreement.”   Favourite v.

55 Halley St., Inc., 381 F. Supp. 3d 266, 282 (S.D.N.Y. 2019)

(citing Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d




                                -8-
1085, 1087 (2d Cir. 1993)).        “While these sections cover different

protected activities, they are construed together in light of their

common purpose.”      Id.

     The   parties    do    not   dispute    that   C.C.M.S.    satisfies    the

requirement that it be a “member of a racial minority” – as it

primarily serves African American clients and its president, Emory

Brooks, is African American – or that the right sought to be

protected is within the ambit of the statutes. However, the Oxford

Defendants contend that C.C.M.S. has not adequately pled that they

acted with the requisite intent to discriminate based on race.

     We begin with C.C.M.S.’s motion to amend, which the Oxford

Defendants   oppose    on    grounds    of   futility.     To    survive    this

challenge,   “the     events      of   the   intentional       and   purposeful

discrimination, as well as the racial animus constituting the

motivating factor for the defendant’s actions must be specifically

pleaded in the [proposed amended] complaint.”              Grimes v. Fremont

Gen. Corp., 785 F. Supp. 2d 269, 296 (S.D.N.Y. 2011) (internal

quotations omitted).        For its part, C.C.M.S. admits that “there is

no direct evidence of discriminatory intent because C.C.M.S. was

not part of any conversations among defendants and not privy to

their thoughts.”      ECF No. 38 at 5.        Instead, C.C.M.S. asks this

Court to infer racial animus from a mere two comments made by the

Oxford Defendants, as well as from their theory that the Oxford

Defendants plotted to renege on the sublease with C.C.M.S. by


                                       -9-
scheduling a Board interview after Shamash visited a C.C.M.S.

facility and saw that it served a primarily African-American

clientele.         These allegations and speculations do not plausibly

allege racial animus on the part of the Oxford Defendants.

      In the first place, each of the comments C.C.M.S. cites as

evidence of the Oxford Defendant’s racial animus are no more

consistent with racial discrimination than they are with general

concerns about C.C.M.S. serving clients suffering from mental

illness.      When Tawil suggested in November of 2019 that C.C.M.S.

could   use    the    building’s     freight   elevator,   he    did   not   make

reference to anyone’s race, and the comment was part of the

discussions concerning C.C.M.S.’s use of the Premises to serve

mentally ill clients.        PAC ¶ 26.    Here, C.C.M.S. cannot establish

a   claim     of    invidious   discrimination     because      “the   pleadings

indicate           more-plausible,       non-[racially]          discriminatory

explanations for defendants’ complained-of actions,” i.e., Tawil’s

concerns about C.C.M.S.’s clients, who suffer from mental illness,

interacting with other tenants and visitors to the building. Karim

v. New York City Health & Hosps. Corp., No. 17 Civ. 6888, 2019 WL

1495098, at *6 (S.D.N.Y. Mar. 6, 2019), aff’d, 834 F. App’x 651

(2d Cir. 2021) (quoting Kajoshaj v. N.Y.C. Dep't of Educ., 543 F.

App'x 11, 15–16 (2d Cir. 2013)).               In any event, the proposal

apparently was dropped as quickly as it arose, and the negotiation

and signing of the sublease ensued.


                                       -10-
        Further, Tawil’s comment to King after the Board interview

that Brooks was “an idiot,” while unkind, does not point to racial

animus.    “Idiot” is not a racially charged insult, and, moreover,

the criticism would appear to indicate that Tawil was frustrated

with Brooks’ performance in the interview and disappointed that

the efforts the Oxford Defendants spent working on the sublease

had come to naught.       Even comments made by members of the Board

during the interview - which notably were not made by the Oxford

Defendants - are entirely consistent with Board members having

concerns for issues of behavior, and were not presumptively a

matter of race.3      See Yusuf v. Vassar Coll., 35 F.3d 709, 714 (2d

Cir. 1994) (“[T]he abundance of other possible reasons for the

panel’s decision combined with the lack of any specific factual

support for his claim of a racial motivation illustrates that his

claim     here   is    simply     a    “naked    allegation”     of    racial

discrimination.”); Miller v. Bridgeport Bd. of Educ., No. 3:12

Civ. 1287, 2013 WL 3936925, at *5 (D. Conn. July 30, 2013) (citing

“other reasons discernable from the record . . . suggest[ing] an

alternative reason” for the allegedly discriminatory conduct as a

basis for dismissing plaintiff’s discrimination claim); Tejwani v.

United Airlines, Inc., No. 08 Civ. 2966, 2009 WL 860064, at *4




3     It is not even clear from the PAC that when Board member Conte raised the
Monsey incident involving a mentally ill African American man attacking a group
of Jewish individuals, he explicitly referred to the man’s race.


                                      -11-
(S.D.N.Y. Mar. 31, 2009) (noting, in dismissing § 1981 claim, that

complaint “identifies a number of race-neutral factors that may

have led” to the allegedly discriminatory conduct).

     This is not to say that the Board’s concerns were valid, nor,

of course, does the Court condone bias against those suffering

from mental illness. However, the social stigma surrounding mental

illness is not interchangeable with racial animus, and C.C.M.S.

cannot    sustain    their    racial    discrimination     claims   merely     by

pointing to conduct suggesting bias against mental illness.                   Cf.

Gant v. Principi, No. 3-03 Civ. 1209, 2004 WL 2988549, at *4 (N.D.

Tex. Dec. 27, 2004) (dismissing racial discrimination claims where

plaintiff alleged that mental illness stigma exacerbated stigma

plaintiff experienced based on race).

     Secondly,       regardless        of     C.C.M.S.’s   speculation,        an

examination of the sequence of events as described in the PAC does

not lead to an inference that the Oxford Defendants’ conduct was

racially motivated.          C.C.M.S. posits that the Oxford Defendants

changed   their     minds    about    subleasing   to   C.C.M.S.    “when    they

realized that C.C.M.S. was an African American organization with

a substantial number of African American clients.” PAC ¶ 73. This

presumably would have occurred around December 16, 2019 when King

invited Shamash to visit a C.C.M.S. facility in Brooklyn.                   PAC ¶

31; ECF No. 38 at 6.

     To    begin,    this    theory    undercuts    C.C.M.S.’s     reliance    on


                                       -12-
Tawil’s comment in November 2019 regarding C.C.M.S.’s use of the

freight elevator – a comment made a month before the site visit –

which C.C.M.S. argues was motivated by racial bias.     There is no

suggestion that Tawil was aware in November that C.C.M.S. was an

African-American organization, and if he somehow was aware, it

would make very little sense for the Oxford Defendants to continue

working diligently towards negotiating the sublease agreement and

then decide only after its execution to attempt to cancel the

agreement because C.C.M.S. served minority clients.

     Further, the Oxford Defendant’s activity through the end of

December suggests a clear intention to close on the sublease.   The

Oxford Defendants gave C.C.M.S. access to the Premises on December

16, 17 and 18 to install wiring for telephone lines, data and IT

services.   PAC ¶ 38.   The sublease itself was signed on the 18th,

id. ¶ 37, and the Oxford Defendants cashed C.C.M.S.’s security

check and first-month’s rent check on December 30, 2019. Id. ¶ 37.

Rather than indicating that Shamash’s visit to C.C.M.S.’s Brooklyn

facility led to a change of heart, these actions indicate that the

Oxford Defendants had every intention to follow through with

subletting the Premises to C.C.M.S.    On the sequence presented, it

was the Board’s rejection of the sublease which resulted in

C.C.M.S. losing its bid on the Premises – not the actions of the




                                -13-
Oxford Defendants.4

      Apparently    recognizing    the     insurmountable    challenges    in

asserting a discrimination claim against the Oxford Defendants

directly – given the innocuousness of the two comments ascribed to

Tawil and the complete illogic of the chronology – C.C.M.S. now

creates a “conspiracy” between the Oxford Defendants and the

Board.5     That alternative also does not withstand even cursory

analysis.     First, it is indisputable that the Board had the

authority to reject or approve the sublease – a fact that was known

to C.C.M.S. from the very outset of the negotiations.                Second,

C.C.M.S. formulates this theory without any evidence that the

Oxford Defendants have any control over the Board: it has no seats

on the Board nor was Tawil even present at Brooks’ interview.

Third, C.C.M.S.’s speculation that an interview was not required

nor was not customary is of no moment since it was indisputably

the Board’s option, and any suggestion that Oxford arranged it as


4     It cannot be forgotten that it was Oxford Realty which would suffer most
as a result of the Board’s rejection of the sublease.      At the time of the
Court’s first conference in September 2020 – nine months after the Board’s
rejection – Oxford Realty still had not found a subtenant to take the lease,
while C.C.M.S. had signed a lease in April of 2020 and was paying less on rent
than they would have had the sublease been approved.
5     We note that this “conspiracy” is an entirely new creation of the PAC.
In the original Complaint, ECF No. 1 (“Compl.”), C.C.M.S. alleged that the
Oxford Defendants “were interested in consummating the sublease with
C.C.M.S., [but] they went along with the Board’s decision to unlawfully deny
the sublease based on race.” Compare Compl. ¶ 73 with PAC ¶ 73. Such a
major shift in theory during the briefing of a motion to dismiss is itself
cause for concern. See Cohen v. Am. Airlines, Inc., No. 19-cv-653, 2020 WL
6018781, at *4 (E.D.N.Y. Sept. 9, 2020) (rejecting motion to amend as made in
bad faith where “Plaintiff raised [a] new claim only after receiving and
reviewing Defendants’ motion to dismiss, at which point it became clear his
claims would not survive the motion to dismiss.”).


                                    -14-
a cover is speculation without any supporting evidence.6               In sum,

this second theory not only does not withstand analysis, but it

does nothing to overcome the hard facts of the chronology which

themselves defeat C.C.M.S.’s discrimination claim.

      Even assuming arguendo that the Oxford Defendants did want to

cancel the sublease, there is simply nothing in the PAC to suggest

that the Oxford Defendants sought to have the sublease rejected

because of racial animus as opposed to discomfort with C.C.M.S.

serving mentally ill clients.         “It is not enough merely to assert

that the defendant took adverse action against the plaintiff, and

that the action was the product of racial animus.               The complaint

must allege specific facts supporting both the existence of the

racial animus and the inference of a link between the adverse

treatment and the racial animus.”            Dickerson v. State Farm Fire &

Cas. Co., No. 95 Civ. 10733, 1996 WL 445076, at *3 (S.D.N.Y. Aug.

1,   1996).     Here,   the    PAC   fails   to   plausibly   allege   either.

C.C.M.S.,     therefore,      does   not   adequately   plead    in    the   PAC

violations of its rights under 42 U.S.C. §§ 1981 and 1982 by the

Oxford Defendants and its motion to amend is denied as futile.




6     Even were we to accept C.C.M.S.’s bare assertion that the Oxford
Defendants scheduled the interview despite having no control over the Board,
nothing would prevent Board members from making inquiries into C.C.M.S. prior
to exercising their right to approve or reject the sublease. Nor is it at
all apparent that the Board would have needed an interview to create a
pretext to reject the sublease. The PAC details how members voiced serious
concerns with C.C.M.S. serving mentally ill patients and the potential for
those patients to harm the Board members’ clients.


                                      -15-
Dougherty, 282 F.3d at 88.

       Having    denied    C.C.M.S.’s      motion      to   amend,   the     operative

complaint is the one originally filed. Thus, we turn to the Oxford

Defendants’      motion    to    dismiss      C.C.M.S.’s     original       complaint.

Based on our earlier discussion, the motion must be granted.

C.C.M.S.’s original complaint simply contains even less support

for its claims than the PAC.             The original complaint alleges that

rather   than     planning      to   renege     on    the   sublease,   the    Oxford

Defendants remained “interested in consummating the sublease with

C.C.M.S., [but] went along with the Board’s decision” to reject

C.C.M.S.’s      tenancy.        Compl.    ¶   73.      Clearly,      this    does   not

adequately      allege    that   the     Oxford      Defendants    acted     with   the

requisite intent to discriminate based on race, since their intent

would have been to consummate the sublease.                      Thus, we are left

only   with     C.C.M.S.’s      allegations      of    Tawil’s    two   comments    in

November 2019 and January 2020, which, for the reasons discussed

above, likewise do not support C.C.M.S.’s claim of racial animus.

C.C.M.S.’s original complaint must therefore be dismissed as to

the Oxford Defendants.




                                         -16-
                           CONCLUSION

     For the foregoing reasons, the Oxford Defendants’ motion to

dismiss is GRANTED and C.C.M.S.’s motion to amend is DENIED.   The

Clerk of Court is respectfully directed to terminate the motions

pending at ECF No. 36 and ECF No. 37.

          SO ORDERED.

Dated:   New York, New York
         July 12, 2021


                                     ____________________________
                                         NAOMI REICE BUCHWALD
                                     UNITED STATES DISTRICT JUDGE




                              -17-
